Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Excelsior Health Care
Services, Inc.,

DATE: January 17, 1995

Petitioner,

Docket No. C-94-009
Decision No. CR352

-v-

Health Care Financing
Administration.

Ve Se SS eS Se Se Se

DECISION

On July 16, 1993, the Health Care Financing Administration
(HCFA) notified Petitioner that it had determined that
Petitioner no longer met the requirements for participation
as a provider of services under Medicare. HCFA told
Petitioner that it based its determination on the results of
a complaint investigation survey which was conducted on
HCFA's behalf from April 23, 1993 through June 2, 1993, by
the Service Facility Regulation Administration, District of
Columbia Department of Consumer and Regulatory Affairs (D.C.
survey agency). HCFA informed Petitioner that it concurred
with a D.C. survey agency finding that Petitioner had failed
to comply with a condition of participation in Medicare.
Specifically, Petitioner was found not to have met a
condition requiring it to protect and promote patient rights.
Petitioner was told that HCFA had determined to terminate
Petitioner's participation in Medicare based on this finding
and in light of Petitioner's history of failing to comply
with federal requirements for participating in Medicare.

Petitioner requested a hearing. The case was assigned to
Administrative Law Judge Charles E. Stratton for a hearing
and a decision. On March 8 and 9, 1994, Judge Stratton
conducted an in-person hearing in Washington, D.C. The
parties filed post-hearing briefs with Judge Stratton.
Unfortunately, Judge Stratton died before he could issue a
decision in the case. The case’ was reassigned to me.
2

I afforded the parties the option of having a new hearing. I
informed the parties that, if they accepted this option, I
would not consider any of the exhibits or testimony received
by Judge Stratton. Alternatively, I afforded the parties the
option of my deciding the case based on the record created at
the hearing conducted by Judge Stratton, including the
transcript of that hearing, and any exhibits received into
evidence at the hearing. As an element of this option, I
gave the parties the opportunity to propose to supplement the
record with additional exhibits. The parties accepted this
alternative option. HCFA has not offered additional
exhibits. Petitioner offered additional exhibits, P. Ex. 8 -
12.! I have admitted them into evidence in addition to those
exhibits admitted by Judge. Stratton.”

I have considered the evidence, the applicable law, and the
parties' arguments. I conclude that HCFA's termination of
Petitioner's participation in Medicare is supported by a
preponderance of the evidence and by the law and I sustain
it.

I. Issues indi of u. ns Oo

There are three issues in this case. In resolving these
issues, I make findings of fact and conclusions of law.

After each finding or conclusion, I cite to the pages of this
Decision at which I discuss the finding or conclusion in
detail.

A. Did Petitioner fail to comply with a Medicare
condition of participation?

! I refer to Petitioner's exhibits as P. Ex.
(number), (page number); I refer to the Health Care
Financing Administration's exhibits as HCFA Ex. (number),
(page number); I refer to the transcript of the hearing in
this case as Tr. at (page).

2 HCFA objected to the admission into evidence of
these exhibits, arguing that they contained hearsay and were,
thus, prejudicial to HCFA. Response of the Health Care
Financing Administration to Petitioner's Proposed Posthearing
Exhibits, December 20, 1994. I overrule these objections.
Hearsay is admitted routinely in administrative hearings, and
the fact that these exhibits contain hearsay is not in and of
itself a basis to deny their admission. I do not agree with
HCFA's assertion that it is prejudiced by the admission of
these exhibits. HCFA had the opportunity to offer exhibits
or other evidence to rebut the exhibits. I would have
afforded HCFA the opportunity to cross-examine the declarants
in Petitioner's exhibits had HCFA requested that opportunity.
3

1. As a condition of participation in Medicare,
Petitioner was obligated to inform patients of
their rights and to protect and promote the
exercise of those rights. Pages 4 - 5.

2. Petitioner failed to comply with this condition
in that it failed to inform a patient, E.R., of her
rights, failed to protect her rights, and failed to
document the manner in which her rights were being
protected. Pages 7 - 14.

B. Was HCFA authorized to terminate Petitioner's
participation in Medicare based on Petitioner's failure to
comply with the condition of participation concerning patient
rights?

3. HCFA may terminate a provider's participation
in Medicare where that provider fails to comply
with a condition of participation. Pages 5 - 7.

4. HCFA is not required to afford a provider the
opportunity to correct its failure to comply with a
condition of participation before terminating that
provider. Pages 5 - 7.

5. HCFA was authorized to terminate Petitioner's
participation in Medicare based on Petitioner's
failure to comply with the condition of
participation concerning patient rights. Page 14.

Cc. Did HCFA violate its obligation to give Petitioner
notice of its determination to terminate Petitioner's
participation in Medicare?

6. HCFA is required to give a provider 15 days'
notice of a determination to terminate that
provider's participation in Medicare. Page 15.

7. %XIn this case, HCFA gave Petitioner
approximately 30 days' notice of its determination
to terminate Petitioner's participation in
Medicare. Page 15.

8. HCFA did not violate its obligation to give
Petitioner notice of its determination to terminate
Petitioner's participation in Medicare. Pages 14 -
15.
II. Discussion

A. Background facts

The background facts of this case are not disputed.
Petitioner has participated in the Medicare program as a Home
Health Agency (HHA) under the provisions of sections 1861(0)
and 1891 of the Social Security Act (Act) and under
regulations contained in 42 C.F.R. Part 484. As an HHA,
Petitioner has acted as a provider that is "primarily engaged
in providing skilled nursing services and other therapeutic
services" to Medicare beneficiaries in their homes. Act,
section 1861(0)(1). At all times relevant to this case,
Petitioner's place of business has been Washington, D.c.

On June 1, 1989, Petitioner was certified by HCFA to
participate in Medicare. HCFA Ex. 1, page 1. Certification
included acceptance by HCFA of a provider agreement executed
by Petitioner's President, Jane V. Graham. Id. at 2.

Prior to the events which led up to Petitioner's termination
from participation in Medicare, Petitioner had been found out
of compliance with Medicare conditions of participation
during annual surveys conducted by the D.C. survey agency in
1991, 1992, and 1993. Petitioner came into compliance with
Medicare conditions of participation only after being
threatened with termination as a Medicare provider. Tr. 42,
53 - 55; HCFA Ex. 2 - 3, 10 - 19.

B. Governing law and requlations

1. Crite i i in Medicare b
HHA

The Act establishes requirements that an HHA must satisfy in
order to be certified as a Medicare provider. Act, sections
1861(0) (6), 1891. The Act gives the Secretary of the United
States Department of Health and Human Services (Secretary)
authority to establish requirements for participation in
Medicare by an HHA, in addition to those specified by the
Act, which are related to the health and safety of patients.
Act, section 1861(0)(6). Regulations published by the
Secretary implement the statutory requirements for
participation by an HHA in Medicare. 42 C.F.R. Part 484.

The statutory requirements for participation include specific
requirements designed to protect and promote the rights of
patients. Act, section 1891(a)(1)(A) - (G). Patients who
are cared for by an HHA are entitled to be fully informed in
advance about the care and treatment that the HHA intends to
provide and about any changes that the HHA may implement in
such care and treatment. Act, section 1891(a) (1) (A).
5

Patients of an HHA are entitled to participate in planning
their care and treatment, or any changes in their care and
treatment. Id.’ Patients of an HHA are entitled to have
their property treated with respect by the HHA. Act, section
1891(a)(1)(D). Patients of an HHA are entitled, in advance
of coming under the HHA's care, to be fully informed, both
orally and in writing, of: (i) all items and services
furnished by (or under arrangements with) the HHA for which
payment may be made under Medicare; (ii) the coverage
available under Medicare, Medicaid, or any other federal
program of which the HHA is reasonably aware; (iii) the HHA's
charges for any items or services which it provides which are
not covered under Medicare, and any charges that patients may
have to pay to the HHA for items or services furnished to
them by the HHA; and (iv) any changes in the charges or items
and services provided by the HHA. Act, section

1891(a) (1) (E).

The Act provides also that the Secretary has the duty and
responsibility to assure that the conditions for an HHA's
participation in Medicare are enforced adequately to protect
the health and safety of patients. Act, section 1891(b).
Regulations published by the Secretary are intended to
implement this duty and responsibility. The regulations
emphasize the responsibility of an HHA, as a prerequisite to
participating in Medicare, to protect and promote the rights
of patients. They state that, as a condition of
participation, an HHA has the duty to inform patients of
their rights and to protect and promote the exercise of those
rights. 42 C.F.R. § 484.10. Standards for protecting
patients' rights contained in the regulations restate the
requirements for protection of patients' rights stated in the
Act. 42 C.F.R. § 484.10; see Act, section 1891(a)(1)(A) -
(G).

' ipati

The Act provides that the Secretary may terminate a
participation agreement with an HHA where the Secretary finds
that the HHA is not complying with the requirements for
participation in Medicare. Act, section 1891(e). The
Secretary is mandated to take either immediate action to
correct a deficiency, or to terminate participation, where
she finds that an HHA's failure to comply with

3 An exception exists in the case where a patient is
adjudged to be incompetent. Id.
6

participation requirements immediately jeopardizes the health
and safety of patients. Act, section 1891(e) (1) .‘

The Act provides further that, where the Secretary determines
that an HHA is no longer complying with requirements for
participation and that the failure to comply does not pose
immediate jeopardy to the health and safety of patients, then
the Secretary may impose intermediate sanctions on the HHA in
lieu of terminating the HHA's participation in Medicare.

Act, section 1891(e) (2); see Act, section 1891(f). The
Secretary must terminate an HHA's participation in Medicare
where intermediate sanctions do not correct that HHA's
failure to comply with participation requirements. Act,
section 1891(e) (2).

Petitioner argues that HCFA should have given it the
opportunity to comply with participation requirements before
it terminated Petitioner's participation in Medicare,
inasmuch as HCFA made no finding that Petitioner's failure to
comply with participation requirements posed immediate
jeopardy to the health and safety of patients. I interpret
Petitioner's argument as being an assertion that HCFA could
not terminate Petitioner's participation in Medicare without
first imposing intermediate sanctions and evaluating
Petitioner's compliance with participation requirements under
those sanctions.

The Act plainly permits the Secretary (or HCFA) to terminate
an HHA's participation in Medicare based on a finding that
the HHA fails to comply with participation requirements and
where there is also a finding that this failure poses
immediate jeopardy to the health and safety of patients.
However, the Act is not so clear in addressing the
circumstance where there is a finding that an HHA has failed
to comply with a participation requirement, but where there
is no finding that the HHA's failure to comply with that
requirement poses immediate jeopardy to the health and safety
of patients. The language in section 1891(e)(2) authorizing
the Secretary (or HCFA) to impose intermediate sanctions in
such a case “in lieu" of termination might be read to require
the imposition of such sanctions as a prerequisite to
terminating an HHA's participation in Medicare. It might be
read also to give the Secretary (or HCFA) the option

of terminating a provider's participation in Medicare without
first imposing intermediate sanctions against that provider.

4 HCFA has not alleged that Petitioner's failure to
comply with the condition of participation governing patient
rights placed the health and safety of patients in immediate
jeopardy.
7

However, it would be inappropriate for me to interpret the
relevant statutory language, as the Secretary has established
her interpretation of the Act by regulation. The applicable
regulation authorizes HCFA to terminate a provider's
participation in Medicare based only on a finding by HCFA
that the provider is not complying with participation
requirements. 42 C.F.R. § 489.53(a)(1). I am bound by that
regulation.

The regulation states, in relevant part, that HCFA may
terminate a provider's participation in Medicare where the
provider is:

not complying with the provisions of title XVIII
(Medicare}] and the applicable regulations of this
chapter or with the provisions of the [provider]
agreement.

42 C.F.R. § 489.53(a)(1). This regulation thus authorizes
HCFA to terminate a provider's participation in Medicare
based on HCFA's determination that the provider is not
complying with participation requirements in the Act and
regulations. The authority given to HCFA by the regulation
to terminate a provider's participation in Medicare is not
contingent on a finding by HCFA that the provider's failure
to comply with certification requirements poses immediate
jeopardy to the health and safety of patients. There is no
requirement in the regulation that HCFA impose intermediate
sanctions against a provider as a prerequisite to terminating
that provider's participation in Medicare.’

c. Petiti 's fai wi on.
ing i icipation i are

HCFA asserts that Petitioner failed to comply with the
condition of participation stated both in the Act and in the
implementing regulations requiring that Petitioner protect
and promote the rights of patients under its care. This
assertion is amply supported by the evidence in this case.
The essentially unrebutted evidence is that Petitioner

5 In this case, HCFA avers that its determination to
terminate Petitioner's participation in Medicare without
first affording Petitioner the chance to comply with
participation requirements was justified by Petitioner's
history of non-compliance with participation requirements.
However, under 42 C.F.R. § 489.53, HCFA may terminate a
provider's participation in Medicare without regard to that
provider's compliance history, if HCFA determines that the
provider is not complying with a condition governing that
provider's participation in Medicare.
8

failed, in several ways, to respect the rights of a patient,
E.R. Petitioner's failures to respect E.R.'s rights
constitute violations of standards of care established by the
regulation (42 C.F.R. § 484.10) which implements section
1891(a)(1) of the Act. I conclude that, when considered
individually and collectively, these violations are so
serious as to constitute a violation of the condition of
participation that an HHA protect and promote patient rights.
1. . . .

agency and its findings

E.R., an elderly, female, Medicaid recipient, was admitted to
Petitioner's care on November 15, 1991 and remained under
Petitioner's care until April 23, 1993. Tr. at 125, 146,
154, 382; HCFA Ex. 8, page 1; HCFA Ex. 23, page 1. During
this period, E.R. lived alone and was totally dependent on
Petitioner for her care. On April 22, 1993, a social worker
from the Adult Protective Services of the District of
Columbia Department of Human Services filed a complaint
against Petitioner, alleging that Petitioner's President
exercised undue influence over E.R. Tr. at 378; HCFA Ex. 24.

Between April 23 and June 2, 1993, the D.C. survey agency
investigated the complaint. HCFA Ex. 8, page 1. The
principal investigator for the D.C. survey agency was Ms.
Ellen Yung-Fatah. Tr. at 107, 263.

During the investigation, Ms. Yung-Fatah and her staff
reviewed E.R.'s medical records, the clinical records
Petitioner maintained on E.R., records of personnel assigned
by Petitioner to care for E.R., and records of E.R.'s
expenditures, i.e., cancelled checks and receipts made
available by Petitioner. Either Ms. Yung-Fatah or her staff
interviewed Ms. Graham, E.R., four home health aides, E.R.'s
former physicians, social workers from Adult Protective
Services and In-Home Support Services, the chief of the Home
Care Services Bureau of the District of Columbia Department
of Human Services, a homemaker, and the manager of a
homemaker agency from which E.R. received services prior to
her admission by Petitioner. HCFA Ex. 8, pages 1 - 2.

At the hearing of this case, Petitioner called Ms. Yung-Fatah
as its principal witness to support the findings HCFA made
based on the extensive investigation which Ms. Yung-Fatah
conducted. Tr. at 84 - 322. HCFA buttressed Ms. Yung-
Fatah's testimony with exhibits, which included documents
which Ms. Yung-Fatah obtained during the course of the
investigation, and Ms. Yung-Fatah's investigative report,
which memorialized the results of the investigation. HCFA
9

Ex. 4, 8. I find that Ms. Yung-Fatah testified credibly, and
that her testimony is supported by the exhibits.°

Petitioner challenges Ms. Yung-Fatah's credibility and denies
that her investigative findings are accurate. Petitioner's
assertions include the allegation that Ms. Yung-Fatah
committed perjury during her testimony at the hearing.
However, Petitioner has not offered any evidence which
contradicts significantly the findings made by Ms. Yung-Fatah
or her testimony.’ There is nothing in the record to support
Petitioner's argument that Ms. Yung-Fatah testified
untruthfully.®

Petitioner attacks the evidence obtained by Ms. Yung-Fatah by
arguing also that she did not conduct her investigation
professionally and that she was prejudiced against
Petitioner. Petitioner's assertions include allegations that
Ms. Yung-Fatah pressured Petitioner's staff unreasonably,
causing employees to resign, and that she failed to keep

6 I was not present at the hearing conducted on March
8 - 9, 1994. Therefore, I make no findings as to Ms. Yung-
Fatah's credibility based on her demeanor as a witness. My
finding that Ms. Yung-Fatah testified credibly is based
solely on a review of the transcript and the exhibits. I
would note, however, that Petitioner has not argued that Ms.
Yung-Fatah's credibility was impeached by her demeanor as a
witness. Furthermore, I offered Petitioner the opportunity
to have a new hearing in this case and Petitioner decided not
to proceed in this manner.

7 In its posthearing brief, Petitioner makes a number
of allegations concerning E.R. and the manner in which she
was treated by Petitioner. These allegations are
intermingled with Petitioner's arguments that it did not
contravene standards governing its duty to protect and
promote patients' rights. Petitioner's Post-Hearing Brief at
2 - 13. These allegations are not supported by exhibits or
by testimony.

* The gravamen of Petitioner's assertion that Ms.
Yung-Fatah committed perjury is that Ms. Yung-Fatah gave
inconsistent testimony concerning the statements made to her
by E.R. Petitioner's Post-Hearing Brief at 7 - 8. I am not
persuaded that Ms. Yung-Fatah's testimony is materially
inconsistent. Furthermore, Ms. Yung-Fatah made it plain in
her testimony that E.R. was a confused individual who at
times made inconsistent statements to Ms. Yung-Fatah. The
inconsistencies asserted by Petitioner appear to be
inconsistent statements made by E.R. and not by Ms. Yung-
Fatah.
10

Petitioner informed about the progress of her investigation.
I find no support in the record of this case for these
assertions. Even if it is true that Ms. Yung-Fatah may have
been aggressive in pursuing her investigation into the
allegations concerning E.R., that is not a basis for finding
the results of her investigation, or her testimony, to be
less than credible.

The findings made by the D.C. survey agency, which I conclude
are substantiated by the preponderance of the evidence, are
as follows:

© On eleven occasions, E.R. made checks payable to an
employee of Petitioner, totalling $690. HCFA Ex. 4, pages 32
- 33. Two of these checks were for sums in excess of $100.
Id.; Tr. at 166. There is no evidence to show that
Petitioner ever authorized its employee to accept checks from
E.R. Petitioner did not maintain records documenting the
purpose of the checks.® When Petitioner learned that its
employee had accepted checks from E.R., it discharged the
employee. Tr. at 169. However, Petitioner did not reimburse
E.R. for the checks which E.R. had written to Petitioner's
employee. Id. Nor did Petitioner document that it had
learned that its employee had accepted checks from E.R., or
that it had discharged the employee. Tr. at 177 - 178.

O Between November 1992 and April 1993, Petitioner
arranged to have persons live in Petitioner's home without
paying rent to E.R. HCFA Ex. 4, pages 9 - 13. Petitioner's
decision to have persons reside in E.R.'s home was motivated
by its conclusion that Petitioner was unable to care for her
needs without around-the-clock assistance. Tr. at 122 - 125.
Petitioner did not obtain written permission from E.R. for
persons to reside in her home. Tr. at 123 - 124. It did

° Seven of the checks on their face were labeled
"food" and one check on its face was labeled "cab fare."
HCFA Ex. 4, pages 32 - 33. Although the record does contain
copies of food store receipts purporting to be for food
purchased for E.R. (HCFA Ex. 25, pages 1 - 7, 9 - 10),
Petitioner did not maintain records documenting that this
money was used for the purpose indicated on the face of the
checks or for the food indicated by the receipts. Thus,
there is no way to tell whether the funds represented by
these checks were used for the purposes indicated.

10 In an affidavit, E.R. states that the arrangement
to have individuals reside in her home was made with her
consent. P. Ex. 7. However, I find this statement to be of
little probative value, because E.R. had been determined to

(continued...)
11

not obtain instructions from a physician to have persons
reside in E.R.'s home. Tr. at 122 - 125. In at least one
instance, Petitioner did not document the arrangement it made
with an individual to reside in E.R.'s home. HCFA Ex. 4,
page 12; Tr. at 232 - 239.

© Petitioner did not supervise the activities of the
persons whom it authorized to reside in E.R.'s home. HCFA
Ex. 4, pages 11 - 12.

© Occasionally, Ms. Graham, Petitioner's President,
would bring E.R. to her home to reside on weekends. HCFA Ex.
4, page 11. Petitioner did not obtain written permission
from E.R. to remove her from her home.

Oo E.R. complained to an employee of Petitioner that
other employees of Petitioner were eating her food. Although
Petitioner was aware of this complaint, there is no
documentation showing that Petitioner investigated it. HCFA
Ex. 4, pages 11 - 12; Tr. at 112 - 113, 175 - 180.

© On several occasions, changes were made by Petitioner
in the manner in which it provided care to E.R. Tr. at 194 -
247; HCFA Ex. 23, pages 9, 11, 13, 15, 17, 19, 21, 23. For
example, Petitioner did not: 1) document that it informed
E.R. that her physician had ordered additional HHA services;
2) document that it informed E.R. what HHA services were
ordered; and 3) document that it informed E.R. concerning
what the cost of the additional HHA services would be to her.
Tr. 194 - 197; HCFA Ex. 23, page 9. Petitioner did not
inform E.R. about the changes in the care it was providing.
Tr. 194 - 247. Moreover, there is no evidence that
Petitioner solicited E.R.'s advice or consent concerning the
changes it was implementing in her care.

O Petitioner did not. provide E.R. with notice in
advance of the charges for some of the services which it was
providing to her. Tr. at 196 - 197.

I do not infer from the investigation conducted by the D.c.
survey agency, or from the evidence which HCFA offered in
this case, that Petitioner was exploiting its relationship
with E.R. for financial gain. It may be, as Petitioner
asserts, that its actions with respect to E.R. were motivated
by concern for her well-being. However, the record of this
case portrays a relationship between Petitioner and E.R.
which was, to say the least, unprofessional. Petitioner's

10(,. continued)
be incompetent at a date earlier than the date of her
affidavit. Tr. at 381 - 382.
12

President, Ms. Graham, appears to have treated E.R. more like
an aged relative in need of care than as a patient. The
arrangements which Petitioner made to care for E.R. were
informal, undocumented, and verged at times on a conflict of
interest.

Additional examples of this informal relationship include:

1) Ms. Graham's taking E.R. out of her house and into her own
home on weekends; 2) Ms. Graham obtaining a power of attorney
from E.R. which gave her authority to manage E.R.'s assets.
HCFA Ex. 4, pages 25 - 27; 3) Ms. Graham arranging to have
signing authority on E.R.'s checking account. HCFA Ex. 4,
pages 30 - 31; Tr. at 135 - 136; and 4) Ms. Graham writing
checks on this account payable to Petitioner's employees.
HCFA Ex. 4, page 30.

2. Petitioner's failure to protect and

re . '

As I find above, the regulation which requires an HHA to
protect and promote the rights of patients implements an
identical statutory requirement. 42 C.F.R. § 484.10; see
Act, section 1891(a)(1). The importance of this requirement
is apparent when it is considered in the context of the
functions performed by HHAs. An HHA is entrusted with the
unique responsibility of caring for aged and ill Medicare
beneficiaries in their homes. The individuals who are under
the care of an HHA may be frail and dependent on the HHA to
protect their rights and property. They are especially
vulnerable to exploitation. Where, as in this case, the
patient lives alone, that patient is not only dependent on
the HHA for care, but is utterly at the mercy of the HHA and
its employees.

I find that, in providing care to E.R., Petitioner
contravened the requirement that it protect and promote
E.R.'s rights in several significant respects. Petitioner
failed to treat E.R.'s property with respect. It failed to
investigate and document complaints voiced by E.R. concerning
alleged misuse of her property. It failed to apprise her of
changes in her treatment, or to obtain her consent before
implementing changes in her treatment. It failed to document
the care which it was providing to E.R.

The regulation which mandates that an HHA protect and promote
patient rights establishes as a standard that the patient has
the right to exercise his or her rights as a patient of the
HHA. 42 C.F.R. § 484.10(b). One element of this standard is
that the patient has the right to have his or her property
treated with respect. 42 C.F.R. § 484.10(b)(3). Another
element of this standard is that an HHA is obligated to
investigate complaints by a patient regarding any alleged
13

failure to respect that patient's property. 42 C.F.R. §
484.10(b) (5). This element requires an HHA that receives a
complaint concerning the abuse of a patient's property to
document specifically the complaint and its resolution. Id.

The evidence establishes plainly that Petitioner failed to
comply with the elements cited above and with the standard
that protected E.R.'s right to exercise her rights as a
patient. Petitioner's decision to authorize persons to
reside in E.R.'s home without obtaining E.R.'s written
consent constituted a violation of the element requiring that
it treat a patient's property with respect. Petitioner's
knowledge of its employee's acceptance of 11 checks from E.R.
is an additional violation of this element, insofar as
Petitioner failed to document the facts of the incident or
that it conducted any investigation of the incident.
Petitioner's failure to document the expenditures made by its
employees with checks written by E.R. constitutes another
violation of this element. Furthermore, Petitioner's failure
to investigate and document E.R.'s complaint that its
employees were eating her food is a violation of the element
requiring it to investigate complaints from a patient
regarding alleged failures to respect that patient's
property.

.The regulation specifies as an additional standard that a
patient of an HHA has a right to be informed, in advance, of
the care to be furnished by an HHA and of any changes in that
care. 42 C.F.R. § 484.10(c). A specific element in this
standard requires an HHA to advise a patient in advance of
implementing a change in the patient's care. 42 C.F.R. §
484.10(c)(1). Another element provides that a patient has a
right to participate in the planning of his or her care. 42
C.F.R. § 484.10(c)(2). Petitioner failed to comply with this
standard by implementing changes in E.R.'s care without
providing her with notice and without obtaining her
participation in decisions to change her care. This is
particularly evident in Petitioner's decision to authorize
persons to reside in E.R.'s home.

The regulation provides as a standard also that an HHA has an
obligation to provide a patient, in advance of the initiation
of care, with information on the extent to which payment for
the care may be expected from Medicare or other sources, and
the extent to which payment for the care may be expected from
the patient. 42 C.F.R. § 484.10(e). Petitioner contravened
this standard by failing to advise E.R., in advance of the
implementation of care, as to what the charges for her care
would be.

The regulation governing patient rights does not state
specifically under what circumstances violations of standards
14

or elements of standards may constitute a violation of the
condition of participation requiring an HHA to protect and
promote patient rights. However, it is apparent that where,
as is the case here, an HHA violates multiple elements or
standards of a condition, these violations in the aggregate
constitute a failure to comply with the condition. I
conclude that Petitioner's casual regard for E.R.'s rights
was so egregious as to constitute a violation of the
condition of participation requiring it to protect and
promote patient rights.

D. HCFA's authority to terminate Petitioner's
participation in Medicare

As I found at Part B of this discussion, HCFA may terminate
an HHA's participation in Medicare where it is established
that the HHA is not complying with the requirements of Title
XVIII and regulations governing its participation. 42 C.F.R.
§ 489.53(a)(1). HCFA is not obligated to afford the HHA an
opportunity to correct its deficiency before terminating the
HHA's participation.

Here, Petitioner engaged in conduct which materially violated
both the requirement of the Act and the regulations that it
protect and promote patient rights. Thus, Petitioner has
failed to comply with a statutory condition of participation
in Medicare. On that basis, HCFA is authorized to terminate
Petitioner's participation in Medicare.

HCFA cites, as an additional basis for terminating
Petitioner's participation, Petitioner's history of failing
to comply with conditions of participation. HCFA asserts
that, based on Petitioner's poor performance as a provider,
it is not required to afford it now with the opportunity to
correct its deficiencies. Although this may be a legitimate
policy basis for HCFA's determination to terminate
Petitioner's participation at this juncture, it is nota
legal prerequisite. The regulation which authorizes HCFA to
terminate an HHA's participation for failure to comply with
the requirements of the Act and the regulations does not
require HCFA to prove a history of noncompliance as a
prerequisite to terminating an HHA's participation in
Medicare.

E. ‘sc a: w. equirem
Petitioner argues that HCFA failed to provide it with

adequate notice of the findings of the D.C. survey agency's
investigation and HCFA's determination to terminate
15

Petitioner's participation in Medicare. In its argument,
Petitioner focuses on the alleged failure of Ms. Yung-Fatah
to discuss with Petitioner the conclusions of the D.C. survey
agency's complaint investigation. Petitioner's Post-Hearing
Brief at 15.

Ms. Yung-Fatah contradicts this assertion. She testified
that, on June 2, 1993, she informed Ms. Graham, Petitioner's
President, of the results of the complaint investigation.
Tr. at 160. However, it is not necessary for me to decide
whether Ms. Yung-Fatah discussed the results of the
investigation with Ms. Graham. HCFA was under no obligation
to provide Petitioner with such information where, as is the
case here, HCFA determined to terminate Petitioner's
participation in Medicare.

The regulation which governs termination of a provider's
participation in Medicare imposes no obligation on HCFA to
discuss investigative findings with a provider before
communicating to the provider its determination to terminate
that provider's participation in Medicare. The regulation
states only that HCFA must give a provider at least 15 days'
notice before terminating its participation in Medicare. 42
C.F.R. § 489.53(c) (1). The notice of termination which HCFA
sent to Petitioner on July 16, 1993 advised Petitioner that
its participation in Medicare would terminate on August 15,
1993, 30 days from the date of the notice.” HCFA Ex. 7,
page 2. Thus, Petitioner received the notice to which it was
entitled under the regulation.”

NI note that the D.C. survey agency attempted to
notify Petitioner, by certified letter dated July 9, 1993,
that it was recommending to HCFA that Petitioner be
terminated. This letter enclosed the statement of
deficiencies for the complaint investigation (as well as the
statement of deficiencies for the June 1993 follow-up
survey). The letter was sent to Petitioner's correct
address. However, Petitioner did not pick up the letter at
the post office, and the letter was returned to the D.c.
survey agency. HCFA Ex. 6. Had Petitioner picked up this
letter, it would have received notice of the D.C. survey
agency's recommendation prior to receiving HCFA's notice of
termination.

2 petitioner does not deny receiving the notice.

3 HCFA's Regional Office Manual suggests that HCFA
employ a process which covers a 90-day period, from the
conclusion of an initial survey of a provider to termination
of that provider's participation in Medicare, in a case where

(continued...)
16

III. Conclusion

I conclude that Petitioner failed to comply with the Medicare
condition of participation requiring it to protect and
promote the rights of patients. HCFA was justified in
terminating Petitioner's participation in Medicare, and I
sustain HCFA's determination to do so.

/s/

Steven T. Kessel
Administrative Law Judge

B(,. continued)
termination may be an appropriate remedy. HCFA Ex. 21, pages
3 - 4. This process is applicable to the case where HCFA
seeks to have a provider remedy a deficiency, in lieu of
terminating the provider's participation in Medicare. The
Regional. Office Manual does not mandate a 90-day process in
the case where, based on the outcome of a survey or
investigation, HCFA determines that termination of a
provider's participation is appropriate and that no attempts
should be made to remedy the deficiency prior to termination.
Indeed, the Regional Office Manual states specifically that
termination may be accomplished in less than 90 days, so long
as the requirements of the regulations are met. Id.
Equally, the State Operations Manual referenced by Petitioner
(P. Ex. 12) contemplates a 90-day termination process only in
the case where a State survey agency seeks to have a provider
remedy a deficiency.
